121 Ga. App. 371 (1970)
173 S.E.2d 734
GEORGIA OSTEOPATHIC HOSPITAL, INC. et al.
v.
DAVIDSON.
44933.
Court of Appeals of Georgia.
Argued January 5, 1970.
Decided February 16, 1970.
Rehearing Denied March 13, 1970.
Zachary, Hunter, Zachary & Bowden, John Calvin Hunter, W. E. Zachary, Sr., for appellants.
Robert Carpenter, LeRoy C. Hobbs, for appellee.
QUILLIAN, Judge.
The plaintiff filed a claim against the Georgia Osteopathic Hospital and Robert F. Haskell, D. O., alleging: that while she was a patient Haskell negligently treated her. The defendants filed a motion for summary judgment which was denied. From that ruling the defendants appealed and the case is here for review. Held:
As was stated in Truluck v. Funderburk, 119 Ga. App. 734 (168 SE2d 657): "This is an appeal from the granting of a summary judgment for the defendant in a malpractice case. The ultimate fact for determination is whether the defendant's *372 services were performed in an ordinarily skilful manner. Ga. Northern R. Co. v. Ingram, 114 Ga. 639, 640 (40 S.E. 708). This question can only be decided, except in a few extreme circumstances, upon the expert opinion and testimony given by physicians. Shea v. Phillips, 213 Ga. 269 (98 SE2d 552). `While opinion evidence is sufficient in a proper case to present a jury issue and thus preclude a summary judgment, yet the opinion testimony of the ultimate fact to be decided in the case is never sufficient to authorize the grant of a summary judgment.' Harrison v. Tuggle, 225 Ga. 211 (2) (167 SE2d 395), and Ginn v. Morgan, 225 Ga. 192 (167 SE2d 393)." See Williams v. Melton, 120 Ga. App. 466 (171 SE2d 318).
Under the authority cited above the opinion evidence offered by affidavit and deposition was not sufficient to authorize the granting of a summary judgment.
Judgment affirmed. Bell, C. J., and Whitman, J., concur.